DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest an apparatus comprising, along with other recited claim limitations, a second body region in the drift region heavily doped with the second conductivity type and a 16second source region heavily doped with the first conductivity in the second body region 17wherein the first and second body region are separated by the separation region and wherein 18the gate trench extends across the separation region through the second body region and the 19second source region as amended on 10/7/2021 and as argued on pages 11-14 of the remarks filed on 10/7/2021. Claims 2 and 4-16 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 17, prior art failed to disclose or fairly suggest a method for making a silicon carbide trench semiconductor device, 2comprising, along with other recited claim limitations, forming a second body region in the drift region heavily doped with the second conductivity Page 9 of 15Appl. No. 16/779,374Attorney Docket No.: ANO-102/US Amendment Dated October 7, 2021Reply to Office Action of July 21, 2021 15type and a second source region heavily doped with the first conductivity in the second body 16region wherein the first and second body region are separated by the separation region and 17wherein the gate trench extends across the separation region through the second body region 18and the second source region. Claims 18-20 depend from claim 17 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/6/2021